PER CURIAM:
Donna Marie Conner appeals the district court’s order denying her Rule 60(b) motion. We have reviewed the record and find no reversible error. Accordingly, we deny Conner’s motion to appoint counsel and transfer case, and affirm for the reasons stated by the district court. Conner v. Lions Gate Entm’t Corp., No. 4:04-cv-00117-HCM-JEB (E.D.Va. Aug. 7, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.